 498301 NLRB No. 70DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1295 NLRB 626 (Chairman Stephens dissenting).2907 F.2d 1220, cert. denied January 14, 1991.The Toledo Blade Company and Toledo Typo-graphical Union No. 63. Case 8±CA±16067January 31, 1991SUPPLEMENTAL DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMEBERSCRACRAFTAND
OVIATTOn June 15, 1989, the National Labor RelationsBoard issued a Decision and Order1in this proceeding.The Board held that the Respondent's proposed con-
tract provision permitting the Respondent to offer re-
tirement and/or separation incentives directly to indi-
vidual employees without the Union's participation,
and under which provision the Union would expressly
waive its right to dispute or arbitrate with respect to
the incentives, was a mandatory subject of bargaining.
The Board found, therefore, that the Respondent's in-
sistence to impasse on the proposal did not violate
Section 8(a)(5) and (1) of the National Labor Relations
Act. Accordingly, the Board dismissed the complaint.In an opinion July 17, 1990,2the United StatesCourt of Appeals for the District of Columbia Circuit
found the clause to be a nonmandatory subject of bar-
gaining, and the Respondent's insistence to impasse on
it a violation of Section 8(a)(5). The court remanded
the case to the Board for further proceedings consistent
with its findings. The Board advised the parties that it
had accepted the remand, and invited them to file
statements of position. Statements of position were re-
ceived from the General Counsel, the Union, and the
Respondent.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.We accept the court's remand as the law of the case.Accordingly, we conclude that because the proposed
retirement and separation incentive provision has been
found by the court to be a nonmandatory subject of
bargaining, the Respondent's insistence to impasse on
that provision was in violation of Section 8(a)(5) and
(1) of the Act. Accordingly, we shall issue Amended
Conclusions of Law, a modified Order, and a notice to
employees.AMENDEDCONCLUSIONSOF
LAWBy refusing to bargain with Toledo TypographicalUnion No. 63, as the exclusive representative of the
employees in the appropriate bargaining unit, by insist-
ing to impasse on its retirement and separation incen-
tive proposal, a nonmandatory subject of bargaining,
the Respondent has engaged in unfair labor practices
within the meaning of Section 8(a)(5) and (1) and Sec-
tion 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order that it
cease and desist and take certain affirmative action de-
signed to effectuate the policies of the Act. We shall
order that, on request, the Respondent bargain with the
Union and, if an understanding is reached, that it em-
body the understanding in a signed agreement.ORDERThe National Labor Relations Board orders that theRespondent, The Toledo Blade Company, Toledo,
Ohio, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain with Toledo TypographicalUnion No. 63, as the exclusive representative of the
employees in the following appropriate unit, by insist-
ing to impasse on a nonmandatory subject of bar-
gaining:All employees performing composing room work,including classifications such as: Hand composi-
tors; type-setting machine operators; makeup men;
bank men; markup men; lineup and lockup men;
stonehands; proofpress operators; proofreaders;
machinists for typesetting machines; operators and
machinists on all mechanical and electro-mechan-
ical devices which cast or compose type, slugs, or
film; operators of tape perforating machines and
recutter units for use in composing or producing
type, operators of all phototypesetting machines
(such as Fotosetter, Photon, Linofilm, A.T.F.
Typesetter, Monophoto, Coxhead Liner,
Filmotype, Typro and Hadego); employees en-
gaged in proofing, waxing and paste-makeup with
reproduction proofs, processing the product of
phototypesetting machines, including development
and waxing, paste-makeup of all type,
handlettered, illustrative, border and decorative
material constituting a part of the copy; ruling;
photo-proofing; correction, alteration and imposi-
tion of the paste-makeup serving as the completed
copy for the camera used in the plate-making
process, but excluding all office clerical employ-
ees and professional employees, guards and super-
visors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the appropriate
unit concerning terms and conditions of employment
and, if an understanding is reached, embody the under-
standing in a signed agreement. 499TOLEDO BLADE CO.3If this Order is enforced by a judgment of a United States court of appeals,the words in the notice reading ``Posted by Order of the National Labor Rela-
tions Board'' shall read ``Posted Pursuant to a Judgment of the United States
Court of Appeals Enforcing an Order of the National Labor Relations Board.''(b) Post at its facility in Toledo, Ohio, copies of theattached notice marked ``Appendix.''3Copies of thenotice, on forms provided by the Regional Director for
Region 8, after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including
all places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with Toledo Typo-graphical Union No. 63, as the exclusive collective-
bargaining representative of our employees in the fol-
lowing appropriate unit, by insisting to impasse on a
nonmandatory subject of bargaining:All employees performing composing room work,including classifications such as: Hand composi-
tors; type-setting machine operators; makeup men;
bank men; markup men; lineup and lockup men;
stonehands; proofpress operators; proofreaders;
machinists for typesetting machines; operators and
machinists on all mechanical and electro-mechan-
ical devices which cast or compose type, slugs, or
film; operators of tape perforating machines and
recutter units for use in composing or producing
type, operators of all phototypesetting machines
(such as Fotosetter, Photon, Linofilm, A.T.F.
Typesetter, Monophoto, Coxhead Liner,
Filmotype, Typro and Hadego); employees en-
gaged in proofing, waxing and paste-makeup with
reproduction proofs, processing the product of
phototypesetting machines, including development
and waxing, paste-makeup of all type,
handlettered, illustrative, border and decorative
material constituting a part of the copy; ruling;
photo-proofing; correction, alteration and imposi-
tion of the paste-makeup serving as the completed
copy for the camera used in the plate-making
process, but excluding all office clerical employ-
ees and professional employees, guards and super-
visors as defined in the Act.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce our employees in the exercise
of the rights guaranteed them in Section 7 of the Act.WEWILL
, on request, bargain with the Union con-cerning terms and conditions of employment and, if an
understanding is reached, embody the understanding in
a signed agreement.THETOLEDOBLADECOMPANY